NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas                956-318-2403 (FAX)

                                                                             www.txcourts.gov/13thcoa

                                          October 29, 2014

      Hon. John S. Mostyn                           Hon. Dale M. "Rett" Holidy
      Attorney at Law                               Germer, PLLC
      3810 West Alabama St.                         Three Allen Center
      Houston, TX 77027-5204                        333 Clay Street, Ste. 4950
      * DELIVERED VIA E-MAIL *                      Houston, TX 77002
                                                    * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00629-CV
      Tr.Ct.No. C-4425-14-H
      Style:    In Re State Farm Lloyds, Richard Freyman, and Ronald Castillo


              Enclosed please find the opinion issued by the Court on this date.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: 389th District Court (DELIVERED VIA E-MAIL)
           Hon. Laura Hinojosa, Hidalgo County District Clerk (DELIVERED VIA E-MAIL)
           Hon. J. Rolando Olvera Jr., Presiding Judge, Fifth Administrative Judicial Region
           (DELIVERED VIA E-MAIL)